DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Office Action is in response to Applicant’s amendment submitted/entered on July 1, 2021, hereinafter “Reply”, with filing of request for continued examination (RCE) of July 1, 2021 after Final Action of April 8, 2021.  In the Reply, claims 1, 14, and 18 have been amended; claims 9, 16, and 19 have been cancelled; and no claims have been added.  Further, in an examiner’s amendment below, claim 14 has been amended.  Claims 1-8, 10-15, 17-18, and 20-23 remain pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on July 1, 2021 have been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative, Travis K. Laird (Attorney of Record), on September 25, 2021.

14. 	(currently amended)  A system comprising:
a first compute node configured to:
create a plurality of snapshots of a source virtual storage volume, each of the snapshots identifying a respective plurality of data blocks included in the source virtual storage volume; and
transmit at least a portion of the respective plurality of data blocks for each of the snapshots, the transmitting comprising transmitting, in parallel from a plurality of previously created virtual storage volumes mounted at a plurality of compute nodes different than the first compute node and a second compute node, chunks representative of a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots;
wherein the [[a]] second compute node is configured to
receive the at least the portion of the respective plurality of data blocks at a target virtual storage volume; and
the first compute node configured to resynchronize the target virtual storage volume with the source virtual storage volume after the data blocks are transferred by transmitting, from the source virtual storage volume to the target virtual storage volume, one or more data write requests received at the source virtual storage volume after a creation of a last one of the plurality of snapshots, 

The Examiner's statement of reasons for allowance is as followed.

The independent claim 1 recites:
A method comprising:
creating a plurality of snapshots of a source virtual storage volume, the source virtual storage volume mounted at a first compute node, each of the snapshots identifying a respective plurality of data blocks included in the source virtual storage volume;
for each of the snapshots, transferring at least a portion of the respective plurality of data blocks for each of the snapshots to a target virtual storage volume at a second compute node, the transferring comprising transferring, in parallel from a plurality of previously created virtual storage volumes mounted at a plurality of compute nodes different than the first and second compute nodes, chunks representative of a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots; and
after the data blocks are transferred, resynchronizing the target virtual storage volume with the source virtual storage volume, the resynchronizing comprising transmitting, from the source virtual storage volume to the target virtual storage volume, one or more data write requests received at the source virtual storage volume after a creation of a last one of the plurality of snapshots, the last one of the plurality of 

When considering the independent claim 1 as a whole, the prior art of record does not teach the limitations:  A method comprising: creating a plurality of snapshots of a source virtual storage volume, the source virtual storage volume mounted at a first compute node, each of the snapshots identifying a respective plurality of data blocks included in the source virtual storage volume; for each of the snapshots, transferring at least a portion of the respective plurality of data blocks for each of the snapshots to a target virtual storage volume at a second compute node, the transferring comprising transferring, in parallel from a plurality of previously created virtual storage volumes mounted at a plurality of compute nodes different than the first and second compute nodes, chunks representative of a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots; and after the data blocks are transferred, resynchronizing the target virtual storage volume with the source virtual storage volume, the resynchronizing comprising transmitting, from the source virtual storage volume to the target virtual storage volume, one or more data write requests received at the source virtual storage volume after a creation of a last one of the plurality of snapshots, the last one of the plurality of snapshots being associated with a point in time later than all other snapshots of the plurality of snapshots. 



Furthermore, when considering the independent claims 14 and 18, the independent claims are allowable on substantially the same rationale as that for the independent claim 1 above.

Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.B.V./Patent Examiner, Art Unit 2136

 /CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136